Case 2:18-cv-11273-MCA-LDW Document 1140 Filed 01/13/21 Page 1 of 1 PageID: 28631




                                                                                                     THOMAS P. SCRIVO
                                                                                                      tscrivo@oslaw.com



                                                   January 13, 2021

   VIA ECF
   All Counsel

         Re:      Occidental Chemical Corp. v. 21st Century Fox America, Inc., et al.
                  Civil Action No. 18-11273

  Dear Counsel:

         Please allow this correspondence to confirm that there will be a monthly conference on
  January 20, 2021 at 1:00 p.m. EST. The conference will occur virtually via the Zoom platform
  and counsel may access the conference using the following instructions:

  Meeting ID: 939 1014 2192
  Password:      505315
  Link: https://zoom.us/j/93910142192?pwd=aVJENEJIV0diMllRTTNJY0VpZG5RUT09

          A court reporter has been reserved and a transcript will be made available following the
  conference. Please be sure to email nancy@bendish.com your appearance so that it is noted on
  the transcript.

          Any party that wishes to propose an agenda item(s) to any monthly conference, shall notify
  me, with a copy to all parties, at least two (2) days prior to the meeting. Also, any party that wishes
  to respond to or address a proposed agenda item in writing may do so at least two (2) days prior to
  the meeting.

                                                   Very truly yours,

                                                   /s/ Thomas P. Scrivo

                                                  Thomas P. Scrivo


  cc:    Hon. Leda D. Wettre, U.S.M.J. (via ECF)




             14 Village Park Road Cedar Grove, NJ 07009 | (973) 239-5700 | Facsimile: (973) 239-3400 | oslaw.com

                          200 Park Avenue, Suite 1700, New York, New York 10166 | (888) 663-1117
